United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-2847
                                ___________

Lance Gerald Milliman,                  *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
Betty Jean Lindemoen; Charles           *
Weaver; Beverly Anderson; Kim           * [UNPUBLISHED]
Brandell; Susan Fallek Rogers; Colia    *
Ceisel; Janice Allen; Dorrie Estebo;    *
Bethany Lindberg; Robert Tipp; Kelly *
O’Brien; Susan Myklebye Williams;       *
Michael Campion; Kay Gavinski;          *
Jill Prohofsky,                         *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: July 26, 2006
                              Filed: July 31, 2006
                               ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       In this interlocutory appeal, Lance Gerald Milliman challenges the district
court’s1 denial of his motion for a temporary restraining order and preliminary
injunction. Milliman sought to prevent the suspension of his Minnesota commercial
driver’s license during the pendency of his federal suit challenging the
constitutionality of Minn. Stat. § 518.551, subd. 13 (2006) (providing for suspension
of driver’s license for nonpayment of child support). We find this appeal moot
because on June 23, 2005, a Minnesota state court issued an order granting Milliman
the relief he sought: a stay of the suspension of his Minnesota commercial driver’s
license until resolution of his action in federal district court. See Honig v. Students
of the Cal. Sch. for the Blind, 471 U.S. 148, 149 (1985) (per curiam) (once action
sought in request for PI is taken, case is mooted); Flittie v. Erickson, 724 F.2d 80, 81
(8th Cir. 1983) (appeal regarding claim for injunctive relief became moot where, at
administrative hearing that occurred after district court issued order, plaintiff received
specific relief requested in federal suit such that substantial controversy no longer
existed).

      Accordingly, we dismiss the appeal as moot.
                     ______________________________




      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.

                                           -2-